Citation Nr: 1816513	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals, left great toe injury, including, but not limited to, hallux limitus with local capsulitis, degenerative joint disease, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and hallux valgus, and excluding tinea pedis, manifested by onychomycosis, an additional skin disability of the left foot, or a disability manifested by twitching of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to August 1958 and from February 1961 to January 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for residuals, left great toe injury. 

This case was previously before the Board in February 2016, at which time it was remanded for additional development.  The case is now returned for appellate review.  

As noted in the previous remand, the Veteran filed an October 1979 claim for service connection for a left foot injury, and such was granted by a January 1980 rating decision that awarded him service connection for slight deformity, left great toenail, effective February 1, 1979.  By an August 1988 rating decision, the RO, based upon a January 1988 Board decision granting service connection for tinea pedis, recharacterized the Veteran's disability as tinea pedis, manifested by onychomycosis, right big toenail, slight deformity of the left big toenail, and hyperkeratosis, both feet, effective February 1, 1979.  By a February 2006 rating decision, the Veteran's disability was again recharacterized as tinea pedis, manifested by onychomycosis, both feet, effective February 1, 1979.  Service connection for a disability characterized by twitching feet and a chronic skin condition other than tinea pedis was denied by the Board in January 1988, and service connection for a skin condition was denied by the Board in October 1991 and January 2005.  Service connection for athlete's foot was denied by a December 1982 rating decision, and the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a skin disability in May 2014.  Peripheral neuropathy of the left lower extremity associated with diabetes mellitus was granted by a September 2011 rating decision. 

Thus, the issue before the Board is captioned to reflect the current diagnoses related to the left toe or adjacent areas and exclude consideration of the foot disabilities already service-connected or denied in the past.  In this regard, the Board considered whether new and material evidence would be required in the present appeal, as the Veteran filed an October 1979 claim of entitlement to service connection for a left foot injury and filed a September 2006 claim of entitlement to service connection for a "left great toe bone."  The Board finds that such is not required, as the Veteran's October 1979 claim was granted, as noted above, by the January 1980 rating decision that awarded him service connection for slight deformity, left great toenail, and there is thus no prior denial that the Veteran seeks to reopen. 

The Board has also considered the scope of the Veteran's September 2006 claim of entitlement to service connection for "left great toe bone" and whether such serves as a claim to reopen any prior denial of service connection for an additional skin disability of the left foot, or a disability manifested by twitching of the left foot.  The Veteran indeed filed an October 2013 claim during the pendency of this appeal for service connection for a skin disorder, and such was denied on the basis that new and material evidence had not been received in a May 2014 rating decision, as noted above.  However, the Veteran's statements describing his claimed in-service left toe injury are silent for any complaint or assertion related to a skin disability or disability manifested by twitching of the left foot and the Board finds that his September 2006 claim is indeed a new claim for a separate disability, specifically, residuals, left great toe injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence shows that any claimed residuals, left great toe injury, including, but not limited to, hallux limitus with local capsulitis, degenerative joint disease, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and hallux valgus, and excluding tinea pedis, manifested by onychomycosis, an additional skin disability of the left foot, or a disability manifested by twitching of the left foot were not incurred in service and did not manifest within one year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for residuals, left great toe injury, including, but not limited to, hallux limitus with local capsulitis, degenerative joint disease, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and hallux valgus, and excluding tinea pedis, manifested by onychomycosis, an additional skin disability of the left foot, or a disability manifested by twitching of the left foot are not met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in December 2006, VA notified the Veteran of the information and evidence needed to substantiate the claim.  The Veteran has not asserted any prejudice regarding the notice he received in this matter.    

VA has also satisfied the duty to assist.  The claims folder contains all available service treatment records and VA treatment records.  

After receiving notice from the Veteran's guardian that the Veteran was residing in a skilled nursing facility, had limited decisional capacity, and was unable to attend a VA examination, a VA medical opinion was provided instead in December 2017.  The medical opinion includes objective findings necessary for rating purposes.  Additional examination is not needed.  

Also, given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment, 13 Vet. App. 141. Specifically, the AOJ provided the Veteran an opportunity to notify VA of additional treatment and attend a VA examination, and also obtained additional VA treatment records. 

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994.  

VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

As noted above, the Veteran filed an October 1979 claim of entitlement to service connection for a left foot injury that occurred in 1966.  He presented on VA examination in January 1980 and reported a left foot injury and complained of a broken left great toenail.  He was diagnosed with slight deformity, left great toe, old injury, removal.  Service connection for slight deformity, left great toenail, was granted by a January 1980 rating decision.  During his November 1981 Board hearing, in connection with his claim of entitlement to an increased rating for his service-connected slight deformity, left great toenail, the Veteran described two in-service right foot injuries.  His representative reported that while the original rating decision indicated that the Veteran claimed service connection for a left foot injury, actually, his in-service foot injuries involved the right foot.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a left foot injury or residuals, left great toe injury. 

His VA treatment records dated in August 1992 and May 2004 indicate that the Veteran complained of left toe pain and denied any trauma.  During VA treatment in July 2004, the Veteran reported toe pain since 1958, in service, and reported that aircraft engines fell on both of his feet at different times; and during VA treatment in August 2004, the Veteran was diagnosed with, in pertinent part, as to the diagnoses impacting the left great toe or adjacent areas, hallux limitus with local capsulitis and degenerative joint disease, and metatarsalgia. 

The Veteran reported, in a September 2006 statement, that his left great toe bone cracked when a round bin rotorstyle was dropped on his toe, during service in 1967 or 1968, and the stem of the rotor weighed 750 pounds.  In his January 2013 Substantive Appeal, the Veteran asserted that evidence of his in-service toe injury had already been submitted to VA and that he would submit the same therein; however, the attached evidence consisted of a service treatment record detailing treatment for a right foot injury.

At the time of the Veteran's first August 2012 DBQ, he was diagnosed with asymptomatic hallux valgus with minimal degenerative changes pursuant to X-ray examination in March 2008.  At the time of the other August 2012 DBQ as to the diagnoses impacting the left great toe or adjacent areas, he was diagnosed with, in pertinent part, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and mild or moderate hallux valgus, as well as moderate "other" foot injuries.  That examiner reported that the Veteran only had degenerative arthritis in the right foot. 

A September 2012 VA examination report notes degenerative or traumatic arthritis of the right foot only.

It appears to the Board that the Veteran may have confused his in-service foot injuries, as his representative asserted, during the November 1981 Board hearing, that the Veteran's in-service foot injuries were of the right foot and the Veteran reported in-service right foot injuries consistently since 1979 and denied trauma to the left great toe to VA treatment providers in August 1992 and May 2004.  However, the Board cannot ignore the fact that nine months after separation from service, in October 1979, he filed a claim of entitlement to service connection for a left foot injury and was examined in January 1980 and found to have a slight deformity of the left great toe, old injury, removal. 

Additional records from 2014 to 2017 include VA treatment for diabetic foot care, but do not otherwise relate to any left toe or foot disability.  A March 2016 VA treatment record notes a normal foot examination.  A VA medical opinion was provided in December 2017, after VA received notice from the Veteran's guardian that the Veteran was incompetent to attend an examination.  The examiner determined that the Veteran did not have arthritis of the left great toe, pursuant to the last radiographs available at the VAMC in Pittsburgh.  The examiner also found that the Veteran's hallux limitus with local capsulitis, hammertoes of the left second and third toe, Morton's neuroma, metatarsalgia and hallux valgus were not incurred in active duty or otherwise related to active service.  The rationale was that there was no evidence of any foot abnormality at the time of his separation examination.  In fact, the foot examination was "normal" and the Veteran was rated as "qualified for world wide duty."  The examiner noted that there were no service treatment records documenting a left foot injury.  It was noted that per the Veteran's lay statement of a 750-ound engine part falling on his foot, this would inflict more damage than a "slight deformity, left big toenail."  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals, left great toe injury, including, but not limited to, hallux limitus with local capsulitis, degenerative joint disease, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and hallux valgus, and excluding tinea pedis, manifested by onychomycosis, an additional skin disability of the left foot, or a disability manifested by twitching of the left foot.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for residuals, left great toe injury, including, but not limited to, hallux limitus with local capsulitis, degenerative joint disease, hammertoes of the left second and third toes, Morton's neuroma, metatarsalgia, and hallux valgus, and excluding tinea pedis, manifested by onychomycosis, an additional skin disability of the left foot, or a disability manifested by twitching of the left foot, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


